ALEXANDER, J.,
with whom SAUFLEY, J., joins, concurring.
[¶ 7] We concur in the Court’s opinion. We write separately only to emphasize that while we hold that giving the section 2432(3) inference instruction here was not error, the instruction also was not required in the circumstances of the ease.
[¶ 8] Use of inference instructions, not statutorily related to the offense at trial, must be considered with caution, as a jury, hearing the instruction, may give the fact at issue undue significance. Maine rules mandate particular caution:
The court is not authorized to direct the jury to find a presumed fact against the accused. The court may submit the question of guilt or of the existence of the presumed fact to the jury, if, but only if, a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt.
M.R. Evid. 303(b).
[¶ 9] Interpreting Rule 303(b), limits on use of inferences, Field & Murray, Maine Evidence § 303.4 states:
It has been suggested that this artificial supplementation of the jury’s pool of experience raises the danger of interference with the jurors’ overall assessment of the evidence. Because the inference is not founded on the jurors’ own experience or perceptions, but is introduced to them by the judge, it is difficult for the jurors to assign to it the proper weight and consideration in relation to other information and inferences on the issues to be tried. There is the risk that too much weight will be assigned to such inferences because they are specially identified and accredited by the court.
[¶ 10] The risk of confusion and undue weight was significant here where an inference of under the influence from the motor vehicle code, title 29-A was used to support a fact of recklessness in the criminal code, title 17-A.
*855[¶ 11] A Superior Court judge, instructing a jury, may elect not to give an inference instruction where the judge determines that it (i) is duplicative of the instructions presented to the jury; (ii) may confuse the burden and proof issues; (iii) could give undue emphasis to a matter that is not central to a particular case; or (iv) otherwise may tend to divert more than assist the jury.